United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               _____________

                               No. 98-1637EA
                               _____________

Michael Chatt,                         *
                                       *
                Appellant,             *
                                       *
        v.                             *
                                       *
Sgt. Franklin Tyner; Sgt. Bargin; Sgt. *
Flint, East Arkansas Regional Unit,    *
Arkansas Department of Correction,     *
                                       *
                Appellees.             *
                                       *   On Appeal from the United
--------------------------             *   States District Court
                                       *   for the Eastern District
Michael Chatt,                         *   of Arkansas.
                                       *
                Appellant,             *   [Not to be Published]
                                       *
        v.                             *
                                       *
Bernard Williams, Infirmary Manager, *
East Arkansas Regional Unit; Mollie    *
Davis, Nurse, East Arkansas Regional *
Unit, Arkansas Department of           *
Correction; Dr. Webber, formerly       *
employed at East Arkansas Regional     *
Unit, currently employed at Lee County *
Cooperative Clinic in Marianna, AR;    *
Nurse Hall, East Arkansas Regional     *
Unit, Arkansas Department of           *
Correction; PHP Healthcare             *
Corporation, East Arkansas Regional     *
Unit, Arkansas Department of            *
Correction; Carmen Lanos-Williams,      *
Classification Officer, East Arkansas   *
Regional Unit, Arkansas Department of   *
Correction,                             *
                                        *
                Appellees.              *
                                        *
--------------------------              *
                                        *
Michael Chatt,                          *
                                        *
                Appellant,              *
                                        *
        v.                              *
                                        *
Charles Pillow, Diagnostic Unit,        *
Arkansas Department of Correction;      *
Nurse Bealer, Diagnostic Unit,          *
Arkansas Department of Correction;      *
Laura McCarty, Diagnostic Unit,         *
Arkansas Department of Correction;      *
Tommie McGarity, Diagnostic Unit,       *
Arkansas Department of Correction;      *
Steven F. Blacke, Diagnostic Unit,      *
Arkansas Department of Correction,      *
                                        *
                Appellees.              *
                                   ___________

                        Submitted: April 5, 1999
                            Filed: May 24, 1999
                                ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and BEAM, Circuit
      Judges.

                                        -2-
                                     ___________

PER CURIAM.

      Michael Chatt, a former Arkansas inmate, appeals the District Court’s order
dismissing with prejudice his 42 U.S.C. § 1983 action following an evidentiary hearing.
We reverse and remand.

       Chatt filed three Section 1983 complaints, which were consolidated, asserting
claims relating to his medical care and prison work assignments. Following an
evidentiary hearing, a Magistrate Judge issued a report recommending dismissal, and
Chatt filed timely objections to the report. The District Court overruled the objections
and dismissed the case, stating that it had received the Magistrate Judge’s proposed
findings and recommendations and Chatt’s objections to them, and that “[a]fter careful
review, the Court concludes that the findings and recommendations should be, and are,
approved and adopted as this Court’s findings.” Because we are unable to determine
whether the District Court reviewed the record de novo, we do not address the merits
of this case. See Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir. 1995); see also
Nabors v. United States, 929 F.2d 354, 355 (8th Cir. 1990) (per curiam).

       When a party makes a proper objection to a Magistrate Judge’s recommended
finding, the District Court must review that finding de novo. See 28 U.S.C.
§ 636(b)(1); Taylor v. Farrier, 910 F.2d 518, 521 (8th Cir. 1990). De novo review
requires that the Court read a transcript or listen to a tape recording of the evidentiary
hearing. See Jones v. Pillow, 47 F.3d 251, 252 (8th Cir. 1995). Although we may
presume that a de novo review was conducted when the record is silent on the matter,
the presumption is inappropriate if there is affirmative evidence showing that de novo
review was not performed. See id. at 253. In Jones, we determined the presumption
was negated because (1) the hearing transcript was not available to the District Court,
and the Court&s order did not indicate that the Court had listened to a tape recording of


                                           -3-
the hearing; and (2) instead of indicating that it had made a full review of the record,
the Court stated only that it had reviewed the findings and recommendations and the
objections. The presumption has been similarly negated in this case. The District
Court indicated only that it had received the Magistrate Judge’s report and Chatt’s
objections, and that it was adopting the findings and recommendations “[a]fter careful
review.” Significantly, the full transcript of the evidentiary hearing was not filed with
the District Court until after the Court had dismissed the case, and the Court did not
indicate that it had conducted de novo review, that it had listened to a tape recording
of the hearing, or that the tapes were available.

      Accordingly, we reverse the judgment and remand the case so that the District
Court may conduct the required de novo review, or state that it has already done so.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-